DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Response to Amendment
Applicant’s amendments filed on 11/04/2021 to claims 1, 5, 8, and 12 have been acknowledged by the Examiner. No new claims have been added. No claims have been cancelled.
Thus, claims 1-18 will be further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/04/2021, with respect to the claims have been fully considered and are persuasive.  The objections of claim 5 has been withdrawn. 
Applicant’s inclusion of allowable subject matter into amended independent claims 1 and 8 in the response filed on 11/04/2021 overcomes the current 102 rejections of the respective claims, the rejections are therefore withdrawn. The prior art rejections of the dependent claims are also withdrawn due to their dependency off of allowable independent claims 1 and 11.
Applicant’s amendments and prior art arguments regarding independent claims 12 and its dependents have been considered but are not persuasive. In order to further compact prosecution, claims 12-18 are to be cancelled via the Examiner’s Amendment as discussed below. These claims may be further pursued by the Applicant via a future filing of the claims. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Todd Serbin on 12/01/2021.
The application has been amended as follows:
Claim 1, lines 3-4: “… (a) an adjustably flexible, substantially planar ring having an outer circumference and provided with two or more opposing snapping elements disposed on an inside surface of the outer…”
Claim 8, line 5: “… tip of the lower tube at a distal end of the lower tube;…”
Claims 12-18: (cancelled)
Allowable Subject Matter
Claims 1-11 as presented in the claimed filed on 11/04/2021 with the incorporation of the Examiner’s amendments are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closest prior art of record fails to disclose or reasonably teach the invention of claim 1. The closest prior art of record is Ziv-1st embodiment (US 2009/0266367 A1) as defined by Figures 20A-20E and their corresponding descriptions and any general elements applied to all embodiments. Ziv-1st embodiment as recited is silent on a device sized and shaped for alleviating organ prolapse when inserted into a vagina comprising of an adjustably flexible, substantially planar ring provided with two or more opposing snapping elements disposed specifically on an inside surface of the outer circumference of the ring. Claims 2-7 are allowed due to their dependency off of allowed claim 1.
st embodiment (US 2009/0266367 A1) as defined by Figures 20A-20E and their corresponding descriptions and any general elements applied to all embodiments. Ziv-1st embodiment as recited is silent on a device sized and shaped for alleviating organ prolapse when inserted into a vagina comprising of a lower tube configured with a plurality of snapping elements specifically forming a tip of the lower tube at the distal end of the lower tube. Claims 9-11 are allowed due to their dependency off of allowed claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        December 1, 2021

/KERI J NELSON/Primary Examiner, Art Unit 3786